Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/28/2021 has been entered and made of record. Claims 1-17 are amended. Claims 1-17 are pending. In light of the amendment, 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16-17 have been considered but they are not persuasive.
Applicant asserts that the combination of Kadambi and Nomoto does not teach, suggest, or render obvious, at least, the feature of "control a first size of first unit data based on the second distribution," as recited in amended independent claim 1 (p. 11 of Remarks).
Examiner notices that the claim language merely cites “control a size of unit data”, which doesn’t cite how to control the size of unit data. Here, unit data can be interpreted as pixel(s) or voxel(s). Thus, the argued limitation is directed to control an image resolution because a different image resolution may have different size of pixels/voxels.
Examiner also notices that Kadambi discloses “The imaging system outputs an enhanced depth map that has a greater depth resolution than the coarse depth map” in [0004]; “These revised depth coordinates have a higher resolution than the initial depth 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 cites “the boundary is estimated between a first set of objects of the plurality of objects and a second set of objects of the plurality of objects”. Examiner notices that applicant merely describes a boundary between objects in the specification. Applicant doesn’t explicitly describe a boundary between a first set of objects and a second set of objects.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kadambi et al. (US 2016/0261844).
As to Claim 1, Kadambi teaches an information processing device comprising: circuitry configured to:
estimate a first distribution of geometric structure information of at least a part of a face of an object of a plurality of objects in real space, wherein the first distribution of the geometric structure information is estimated based on each beam of a plurality of beams of a polarized light, and a first beam of the plurality of beams has a different polarization direction from a second beam of the plurality of beams (Kadambi discloses “The digital camera captures images of a scene at multiple polarization angles. Polarization cues from these images are used to calculate surface normals and a gradient map of the scene” in [0006]; images with 0 deg, 30 deg and 90 deg polarization as shown in Fig 4B; “In some other cases, a single polarized camera is moved around the scene to capture depth (e.g., Structure from Motion) and polarization information” in [0007]; see also polarization sensor 102 in Fig 1; see also [0198]);
estimate a second distribution of information of continuity of a geometric structure of the object in the real space, wherein the second distribution is estimated based on a result of the estimation of the first distribution (Kadambi discloses “the high-frequency region has a discontinuity at an anchor point” in [0102]; “(a) to identify a point of the surface, which point is at a boundary between a first area of the surface and a second area of the surface, which first area has a first spatial frequency and which second area has a second spatial frequency, the first spatial frequency being greater than the second spatial frequency; and (b) to calculate a 3D shape of the surface such that the 3D shape is continuous at the point” in [0198]; see also different distribution of information in Fig 4A-4E); and
control a first size of first unit data based on the second distribution (Kadambi discloses “The imaging system outputs an enhanced depth map that has a greater depth resolution than the coarse depth map” in [0004]; “These revised depth coordinates have a higher resolution than the initial depth map obtained from the depth sensor” in [0135]. As shown in Fig 4A-4E, a coarse depth map has a lower resolution than an enhanced depth map. Here, the image resolution is directed to different size of the pixel(s) or voxel(s).)

As to Claim 2, Kadambi teaches the information processing device according to claim 1, wherein the circuitry is further configured to: 
determine the first size of the first unit data in the second distribution, wherein the first size of the first unit data is determined to locate the first unit data in a first region associated with the second distribution, the first size of the first unit data in the first region is larger than a second size of second unit data in a second region associated with the second distribution, the geometric structure corresponds to a plane shape in the first region, and the geometric structure corresponds to a complex shape in the second region (Kadambi discloses “In FIGS. 6A, 6B and 6C, correct points (e.g., 601, 602) are located in a low-frequency region of the surface. Anchor points (e.g., 603, 604, 620, 621) are each located at a boundary between the low-frequency region and a high-frequency ridge. Pivot points (e.g., 605, 606) are located in the high frequency ridge” in [0099]. Here, the low-frequency region refers to a plane, while high-frequency region refers to a complex shape as shown in Fig 6B-6C. It is obvious that the size of pixels/voxels in low-frequency region is larger than the size of pixels/voxels in high-frequency region.

    PNG
    media_image1.png
    311
    899
    media_image1.png
    Greyscale
)

As to Claim 5, Kadambi teaches the information processing device according to claim 1, wherein the circuitry is further configured to:
 estimate the first distribution from each viewpoint of a plurality of viewpoints based on a corresponding beam of the plurality of beams, wherein a first viewpoint of the plurality of viewpoints is different from a second view point of the plurality of viewpoints, and each beam of the plurality of beams is detected from a corresponding viewpoint of the plurality of viewpoints; and estimate the second distribution based on the first distribution estimated from each viewpoint of the plurality of viewpoints (Kadambi discloses “The digital camera captures images of a scene at multiple polarization angles. Polarization cues from these images are used to calculate surface normals and a gradient map of the scene” in [0006], see also Fig 4B; “(a) to identify a point of the surface, which point is at a boundary between a first area of the surface and a second area of the surface, which first area has a first spatial frequency and which second area has a second spatial frequency, the first spatial frequency being greater than the second spatial frequency; and (b) to calculate a 3D shape of the surface such that the 3D shape is continuous at the point” in [0198].)

As to Claim 6, Kadambi teaches the information processing device according to claim 5, wherein each viewpoint of the plurality of viewpoints is based on movement of at least one sensor, the circuitry is further configured to estimate the first distribution from each viewpoint of the plurality of viewpoints at each timing point of a plurality of different timing points in a chronological order, and
 each beam of the plurality of beams is detected from a corresponding viewpoint of the plurality of viewpoints at each timing point of the plurality of different timing points (Kadambi discloses “Grayscale camera captures photos at 3 different polarizer rotations (0 degrees, 45 degrees, 90 degrees)” in [0135]; see also [0063]).

Claim 7, Kadambi teaches the information processing device according to claim 1, the circuitry is further configured to:
 acquire an estimation result of a distance between a specific viewpoint and the object, and estimate the second distribution based on the first distribution and the estimation result of the distance (Kadambi discloses “a 3D imaging system uses a depth sensor to produce a coarse depth map, and then uses the coarse depth map as a constraint in order to correct ambiguous surface normals computed from polarization cues… The imaging system outputs an enhanced depth map that has a greater depth resolution than the coarse depth map” in [0004]; see also [0156-0157]; “(a) to identify a point of the surface, which point is at a boundary between a first area of the surface and a second area of the surface, which first area has a first spatial frequency and which second area has a second spatial frequency, the first spatial frequency being greater than the second spatial frequency; and (b) to calculate a 3D shape of the surface such that the 3D shape is continuous at the point” in [0198].)

As to Claim 8, Kadambi teaches the information processing device according to claim 7, wherein the circuitry is further configured to:
estimate a boundary between the plurality of objects in the first distribution, wherein the boundary is estimated between a first set of objects of the plurality of objects and a second set of objects of the plurality of objects, the first set of objects is different from the second set of objects, and the boundary is estimated based on the estimation result of the distance, and estimate the second distribution based on a result of the estimation of the boundary between the plurality of objects (Kadambi discloses “a 3D imaging system uses a depth sensor to produce a coarse depth map, and then uses the coarse depth map as a constraint in order to correct ambiguous surface normals computed from polarization cues… The imaging system outputs an enhanced depth map that has a greater depth resolution than the coarse depth map” in [0004]; “(a) to identify a point of the surface, which point is at a boundary between a first area of the surface and a second area of the surface, which first area has a first spatial frequency and which second area has a second spatial frequency, the first spatial frequency being greater than the second spatial frequency; and (b) to calculate a 3D shape of the surface such that the 3D shape is continuous at the point” in [0198].)

As to Claim 9, Kadambi teaches the information processing device according to claim 7, wherein circuitry is further configured to:
acquire a depth map that includes an image plane, wherein the estimation result of the distance is mapped out on the image plane (Kadambi discloses “a 3D imaging system uses a depth sensor to produce a coarse depth map, and then uses the coarse depth map as a constraint in order to correct ambiguous surface normals computed from polarization cues” in [0004], see also Fig 7).

As to Claim 10, Kadambi teaches the information processing device according to claim 1, wherein the first unit data corresponds to a voxel (Kadambi discloses “a 3D imaging system uses a depth sensor to produce a coarse depth map” in [0004]; “The polarized images outputted by the digital camera (e.g., 102 or 152) are linear images, 

As to Claim 11, Kadambi teaches the information processing device according to claim 1, wherein the geometric structure information corresponds to information associated with a normal of the face of the object (Kadambi discloses “The digital camera captures images of a scene at multiple polarization angles. Polarization cues from these images are used to calculate surface normals and a gradient map of the scene. The depth sensor produces a coarse depth map” in [0006].)

As to Claim 12, Kadambi teaches the information processing device according to claim 11, wherein the information associated with the normal corresponds to an azimuth angle and a zenith angle (Kadambi, [0009, 0011, 0062, 0092, 0145, 0198]).

As to Claim 14, Kadambi teaches the information processing device according to claim 11, wherein the information associated with the normal corresponds to information that indicates the normal of the face of the object a three-dimensional vector (Kadambi discloses “a 3D imaging system uses a depth sensor to produce a coarse depth map, and then uses the coarse depth map as a constraint in order to correct ambiguous surface normals computed from polarization cues… The imaging system outputs an enhanced depth map that has a greater depth resolution than the coarse depth map” in [0004]; “a 3D imaging system uses an aligned coarse depth map to correct surface normals from polarization (hereafter polarization normals)” in [0039].)

Claim 16 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 17 recites similar limitations as claim 1 but in a recording medium form. Therefore, the same rationale used for claim 1 is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambi et al. (US 2016/0261844) in view of Travish et al. (US 2021/0209818).
As to Claim 3, Kadambi teaches the information processing device according to claim 2. The combination of Travish further teaches wherein circuitry is further configured to merge at least a partial region into the first unit data, the partial region corresponds to a region in which a change amount of the information of the continuity of the geometric structure is within a specific range of unit data, the geometric structure has at least a first face and a second face, and the first face is adjacent to the second face (Kadambi discloses a 3D object representation with first face adjacent to a second face as shown in Fig 6. Travish further discloses “The image reconstruction process is an iterative process in which the existing output data matrix is replaced with a new output data matrix wherein voxels having similar calculated coefficients with their immediate neighbors have been combined into larger voxels, voxels having dissimilar calculated coefficients from their immediate neighbors have been divided into smaller voxels” in [0027], see also [0033]; “the deviation of coefficients of the immediate neighbors may be suggestive of a curved boundary” in [0035].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kadambi with the teaching of Travish so as to refine the boundary of an object via a combination or division of voxels to reduce the calculated error within a predetermined level of confidence (Travish, [0030]).

As to Claim 4, Kadambi in view of Travish teaches the information processing device according to claim 3, wherein circuitry is further configured to concurrently: 
execute a search process to search the at least partial region merged into the first unit data, wherein the first size of the first unit data is changed based on the merge of the at least partial region into the first unit data; and determine the first size of the first unit data based on a change of the first size of the first unit data (Travish discloses “A first mechanism to amend the voxelization, one by which areas of local coarsening may be determined, is to search the vector x, making use of the spatial adjacency information about voxels, to identify voxels i whose associated attenuation coefficient x, has high absolute value and are surrounded by voxels whose attenuation coefficient is of similarly high value, for example, within a fixed percentage (e.g., 1 % or 5% or 10%) of the value x,. Such a group of voxels may be merged into one or several super-voxels. In another variant, the merging is only carried out if the group of voxels is surrounded by a further layer of voxels with similar attenuation coefficients” in [0129]; see also claim 1.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kadambi in view of Tetzlaff et al. (US 2013/0144579).
As to Claim 13, Kadambi teaches the information processing device according to claim 12. The combination of Tetzlaff further explains wherein the information of the continuity of the geometric structure is based on at least one of:
a difference of the azimuth angle between a first coordinate of a plurality of coordinates in the first distribution and a second coordinate of the plurality of coordinates in the first distribution, wherein the first coordinate is associated with the first unit data and the second coordinate is associated with a second unit data, and first coordinate is in proximity of the second coordinate, or 
a difference of the zenith angle between the first coordinate and the second coordinate (Kadambi discloses “the azimuth component of the surface normal” in [0009]. Tetzlaff further discloses “a method may be implemented to obtain a set of lines that follow dip directions (e.g., based on dip azimuth), which, like contour lines, are continuous and do not intersect one another” in [0102]; see also Fig 5, 7, 9-11.)

    PNG
    media_image2.png
    703
    433
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    707
    361
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kadambi with the teaching of Tetzlaff so as to obtain a set of lines that follow dip directions to detect a contour of an object to show the continuity of the contour (Tetzlaff, [0102]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kadambi in view of Burr (US 6,169,549).
Claim 15, Kadambi teaches the information processing device according to claim 14. The combination of Burr further teaches wherein the information of the continuity of the geometric structure is based on at least one of:
an angle of the three-dimensional vector, or 
an inner product value of the three-dimensional vector between a first coordinate of the plurality of coordinates in the first distribution and a second coordinate of the plurality of coordinates in the first distribution, wherein the first coordinate is associated with the first unit data and the second coordinate is associated with a second unit data, and first coordinate is in proximity of the second coordinate (Burr discloses “Mesh discontinuities present further challenges. A discontinuity is a crease, corner or other manifestation of nonsmoothness on the surface of a mesh. More formally, a discontinuity exists at the boundary of two surface primitives when the inner product of the tangent vectors is not zero-i.e., the derivatives are not collinear” in C2L25-30.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kadambi with the teaching of Burr so as to explain to calculate an inner product of two vectors at the boundary of two surface to determine a continuity of a surface of object (Burr, C2L25-30).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Weiming He/
Primary Examiner, Art Unit 2612